Citation Nr: 0730114	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-15 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945, which included service in the European Theater 
of Operations from October 1944 to August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
PTSD, bilateral hearing loss, and tinnitus.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Medical evidence links the veteran's diagnosis of PTSD to 
a verified in-service stressor of having visited 
concentration camps in Germany during World War Two.

2.  The veteran's bilateral hearing loss was first identified 
many years after service and has not been linked by competent 
medical evidence to service. 

3.  The veteran's tinnitus was first identified many years 
after service and has not been linked by competent medical 
evidence to service. 



CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §1110 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A § 1110 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the following three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, the record shows that the 
veteran has been diagnosed with PTSD.  In this regard, a VA 
outpatient treatment record dated in June 2006 includes a 
diagnosis of PTSD related to his visits to Nazi concentration 
camps in Germany during his time in the army.  Since a 
diagnosis of PTSD is confirmed, the central issue in this 
case is whether the record contains credible supporting 
evidence that a claimed in-service stressor actually occurred 
which supports the diagnosis.  

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental 
or corroborative evidence is necessary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). 

There is no evidence that the veteran engaged in combat with 
an enemy force.  The veteran's primary military occupational 
specialty (MOS) was a radio repairman.  His medals include 
the Good Conduct Medal as well as three Bronze Stars related 
to his participation in the Rhineland Central Europe Ardennes 
Campaigns.  However, neither award is associated with being 
"engaged with an enemy force".  In such cases, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran reported various stressors in support of his 
claim, one of which involves his visits to Nazi concentration 
camps while attached to the 11th Armored Division.  The 
veteran testified at his hearing that this was particularly 
stressful for him as a Jewish soldier born in Europe.  
Unfortunately, the veteran's service personnel records were 
apparently destroyed in a fire at a government facility in 
1973.  In such cases, where service records are unavailable 
through no fault of the veteran, VA has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

On its own initiative, however, research conducted by the 
Board confirms that the 11th Armored Division overran two of 
the largest Nazi concentration camps in Mauthausen and Gusen 
during the veteran's time in the European Theater of 
Operations from November 1945 to August 1945.  

Since the VA clinician listed visiting concentration camps as 
the underlying stressor for the veteran's PTSD, the veteran 
has meet the three essential elements of a PTSD claim. 

In conclusion, the Board finds that the veteran has presented 
evidence establishing a diagnosis of PTSD; credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and a link, established by the medical 
evidence, between PTSD and a verified in-service stressor.  
See 38 C.F.R. § 3.304.  Accordingly, service connection for 
PTSD is hereby granted.

This finding does not suggest that all of the veteran's 
psychiatric problems stem from PTSD caused by his service.  
The nature and extent of the PTSD caused by service is not 
before the Board at this time.  

II.  Bilateral Hearing Loss and Tinnitus

The Board notes that certain chronic diseases, such as 
organic disease of the nervous system, including 
sensorineural hearing loss and tinnitus, may be presumed to 
have been incurred in or aggravated during service if 
manifested to a compensable degree (10 percent) within one 
year of separation from active military service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006); 67 Fed. Reg. 67792-67793 (Nov. 
7, 2002).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity. For the 
purposes of applying the laws administered by the VA, 
impaired hearing  will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 HZ are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

The veteran argues that hearing loss in service must be 
presumed under the provisions of 38 U.S.C.A.  § 1154(b), 
which pertains to injuries alleged to have been incurred 
during combat.  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof with respect to the issue of an in-service injury.  See 
Collette v. Brown, 82 F.3d 389 (1996).  Specifically, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

As already discussed, however, there is no evidence that the 
veteran engaged in combat with an enemy force while on active 
duty.  Moreover, even assuming for discussion purposes that 
in-service acoustic trauma can be presumed under 38 C.F.R. § 
1154(b), the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either a current disability or of a nexus to service, both of 
which generally require competent medical evidence.  See 
generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

Unfortunately, no competent medical evidence indicates that 
the veteran's bilateral hearing loss and tinnitus are related 
to service.  The first documented complaints of hearing loss 
are noted in VA outpatient treatment records dated between 
2003 and 2004, approximately 57 years after the veteran's 
separation from active duty.  This 57-year period between 
service and the onset of hearing loss provides highly 
probative evidence against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability). 

The Board further notes that a VA audiologist reviewed the 
claims file in March 2007 before concluding that the 
veteran's bilateral hearing loss and tinnitus were not 
related to service.  During the interview, the veteran 
reported a 10-year history of bilateral hearing loss and a 
60-year history of tinnitus.  The audiologist recorded the 
veteran's history of noise exposure in service, including 
noise from working as a radio repairman, handling a 50-
caliber machine gun, and working with track and track 
vehicles without hearing protection.  The veteran also denied 
any history of civilian occupational or recreational noise 
exposure.  An audiological evaluation revealed a bilateral 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  

Nevertheless, based on the audiological evaluation, the 
interview with the veteran, and a review of the claims file, 
the audiologist concluded that "it is NOT at least as likely 
as not that hearing loss or tinnitus was related to military 
service."  The audiologist based the opinion on the fact 
that there was no objective evidence that the veteran was 
ever involved in combat, as concluded by the Board, that 
there was no evidence to support the veteran's statements 
that he was a machine gunner, and that there was no evidence 
of excessive noise while on active duty.  

The Board finds this opinion to be highly probative evidence 
against the veteran's claims, as it was based on a review of 
the veteran's claims file and supported by sound rationale 
(i.e. consistent with the evidence of record).  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position); see also Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases).

The Board also finds that the post-service treatment record, 
indicating disorders that began decades after service, 
provide evidence against these claims.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The veteran's contentions in support of his claims are 
significantly outweighed by the medical evidence which shows 
that the veteran's hearing loss and tinnitus had their onset 
many years after service.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Accordingly, the appeal is denied.

III.  The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters by the RO dated in January 2004, May 2004, and June 
2004: (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested that he provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was also afforded a VA audiological examination 
in March 2007 to determine whether his bilateral hearing loss 
and tinnitus are related service; however, the audiologist 
found no such relationship.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

ORDER

Service connection for post-traumatic stress disorder is 
granted. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


